Citation Nr: 9916495	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for postoperative residuals of a medial meniscus tear 
of the right knee.  








ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran had honorable active service from September 1974 
to September 1976.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1995, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefit.  The matter is now before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original claim for service connection for 
right knee disability was received on December 8, 1992.  

3.  A rating decision dated in May 1993 granted service 
connection for residuals of a medial meniscus tear of the 
right knee and assigned a 10 percent evaluation effective 
from December 8, 1992.  

4.  The veteran disagreed with the evaluation assigned and 
has continuously prosecuted his claim for increase ever 
since.  

5.  Prior to the VA examination of November 7, 1995, the 
veteran's right knee disability was manifested by 
instability, crepitus, pain, limitation of motion, and joint 
line tenderness that more nearly approximated moderate knee 
impairment; X-ray evidence of right knee arthritis was not 
shown.  

6.  Subsequent to November 7, 1995, the right knee disability 
has been manifested by limitation of flexion to 120 degrees, 
pain, and a sensation of locking on running, jogging and 
weight bearing without objective evidence of knee instability 
or X-ray evidence of arthritis of the knee joint is not 
shown.  

7.  The residual superficial scar of the right knee is 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for right knee 
disability from December 8, 1992, to November 7, 1995, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1998).  

2.  The criteria for a disability evaluation in excess of 10 
percent for right knee disability from November 7, 1995, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran was treated for complaints 
of right knee pain in July 1976 with a diagnostic impression 
of possible medial meniscus tear.  The veteran stated that he 
was offered surgery at the time of separation from service 
but turned it down.  

The veteran's original claim for service connection for right 
knee disability was received on December 8, 1992.  A rating 
decision dated in May 1993 granted service connection for 
residuals of a medial meniscus tear of the right knee.  The 
knee disability was rated 10 percent disabling under 
Diagnostic Code 5257, effective from the date of receipt of 
the original claim for compensation benefits.  

The veteran's claim for a higher evaluation for his right 
knee disability is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating award.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. . . . "  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA has issued a 
statement of the case or supplemental statement of the case.  

Where the appellant contends that he is entitled to a higher 
disability rating for at least part of the original rating 
period following the grant of service connection for right 
knee disability, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The record shows that magnetic resonance imaging (MRI) of the 
right knee by VA in October 1991 resulted in a radiological 
impression of findings consistent with a tear involving the 
posterior horn of the medial meniscus.  Arthroscopic 
correlation was recommended.  The veteran underwent a partial 
medial meniscectomy with an arthroscope for a right medial 
meniscus tear at a VA facility in January 1992.  

Following his discharge from hospitalization in February 
1992, the veteran continued to have right knee pain and 
swelling.  When seen privately in mid-February 1992, he 
complained of pain and locking in his right knee as well as 
numbness in his leg.  Magnetic resonance imaging of the right 
knee performed privately in April 1992 revealed evidence for 
a complex tear involving the posterior horn of the medial 
meniscus with thinning of the peripheral portion of the 
meniscus, when compared with a previous MRI study performed 
in October 1991.  A considerable amount of joint effusion was 
also visualized.  

The veteran was seen on VA orthopedic consultation on 
February 8, 1992, less than 10 days following his 
arthroscopy.  A day previously he was seen for a swollen 
right knee and effusion, and the knee was aspirated and 
injected with Lidocaine.  He now presented with increased 
swelling and pain.  An examination disclosed right knee 
effusion.  The pertinent impression was right knee 
postoperative hemarthrosis.  

A private progress note in April 1992 indicates that 
following the private MRI in April 1992, the veteran 
continued to receive physical therapy for his right knee.  
However, magnetic resonance imaging of the right knee by VA 
in June 1993 resulted in a radiologist's impression of a 
linear tear of the posterior horn of the medial meniscus, 
reaching the inferior articular margin.  The lateral meniscus 
and cruciate ligaments were intact, but minimal joint 
effusion was visualized.  

A VA examination in February 1993 showed that the veteran had 
undergone two laminectomies and needed a cane to walk.  The 
right knee was tender to palpation in the medial and lateral 
joint line.  He had crepitus in the knee and mild limitation 
of motion of the knee, especially on flexion.  However, there 
was no medial or lateral laxity.  Although the anterior and 
posterior drawer signs were negative, the veteran could not 
stand on his heels or toes because of pain in his right knee.  
The pertinent diagnosis was torn right medial meniscus of the 
knee joint with moderate to severe symptomatic residuals.  

When seen in a VA orthopedic clinic in July 1993, the veteran 
exhibited positive joint line tenderness and tenderness with 
hyperflexion.  The range of motion of the knee was from zero 
to 125 degrees.  The normal range of motion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (1998).  
However, the McMurray sign was positive.  However there was 
negative laxity, and the anterior drawer sign was negative.  
The results of the MRI were noted, and a medial meniscus tear 
was assessed.  Right knee arthroscopy was scheduled for later 
that month.  X-rays of the right knee in July 1993 revealed 
no significant bony abnormalities.  

On VA examination in November 1995, the veteran gave a 
history of having fallen off a ridge line while in service in 
1975 and of having "busted" his right knee.  Two months 
later, while doing exercises, his right knee started locking 
and popping with pain and stiffness.  A possible torn medial 
meniscus was entertained following magnetic resonance imaging 
at that time.  Although he was then offered arthrostomy, he 
refused.  The veteran indicated that in 1975, he also 
sustained a laceration of the right knee that was sutured.  
It was further reported that although he was scheduled for 
knee arthroscopy in 1993, he decided not to have it.  On 
examination, the veteran limped on the right leg.  He removed 
his shoes and pants in the usual manner but with some 
difficulty on the right leg.  He squatted three-quarters of 
the way, favoring the right knee.  He could stand on the 
right knee unsteadily.  He could stand on his toes and heels 
but complained of pain on the right ankle and knee area.  The 
right knee showed a superficial scar of 5 1/2 inches in 
length that was nonkeloidal.  The range of motion of the knee 
on full flexion was 110 degrees with full extension lacking 
10 degrees.  Crepitation was noted.  However, no instability 
or laxity of the knee was noted.  There was no ballotable 
patella or localized tenderness.  The veteran's reflexes were 
2+ in both knees.  The strength of the right lower extremity 
was weaker compared to the left lower extremity.  X-rays of 
the right knee were interpreted as normal.  The pertinent 
diagnoses were status post arthroscopy with internal 
derangement of the right knee with pain, a locking sensation 
on running, jogging and weight bearing but without limitation 
of range of motion; and asymptomatic residual scar of 
laceration of the right knee.  

On VA orthopedic examination in February 1997, the veteran 
again complained of locking, popping, buckling, and pain in 
the right knee.  Although his knees ached bilaterally on 
examination, there was no swelling or deformity.  There was, 
however, stiffness in the right knee with flexion to 
120 degrees and extension to zero degrees.  The knee did not 
appear to be unstable, and the radiologist interpreted X-rays 
as negative for right knee pathology.  The pertinent 
diagnosis was degenerative joint disease of the right knee 
with a guarded prognosis.  

Analysis

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A.  Right knee disability from December 8, 1992, to November 
7, 1995

The record shows that the veteran's right knee disability was 
significantly symptomatic in the aftermath of his knee 
surgery in January 1992.  He had knee instability manifested 
by a positive McMurray sign, crepitus, pain, joint line 
tenderness and limitation of motion of the right knee joint.  
When examined by VA in February 1993, the veteran could not 
stand on his heels or toes because of pain in his right knee.  
Although the anterior and posterior drawer signs were 
negative, the examiner was of the opinion that the torn right 
medial meniscus was manifested by moderate to severe 
symptomatic residuals, although at no time during this period 
was severe knee impairment shown on objective examination.  
The Board finds that moderate knee impairment of the right 
knee was demonstrated under Diagnostic Code 5257 until the 
veteran was examined by VA on November 7, 1995.  It follows 
that a 20 percent evaluation is for assignment for the period 
from December 8, 1992, to November 7, 1995, when only slight 
knee impairment was shown.  

B.  Right knee disability from November 7, 1995

When examined by VA on November 7, 1995, the veteran 
continued to have some pain, stiffness and crepitation in the 
right knee joint, and he continued to limp on his right leg.  
He also had some slight limitation of motion of the knee 
joint.  However, no instability of knee was demonstrated.  
There was no ballotable patella or localized tenderness, and 
the veteran's reflexes were normal in both knees.  Although 
the veteran could not squat the whole way and favored the 
right knee, it is also the case that he had a history of low 
back pathology that culminated in two laminectomies.  
Nevertheless, he could stand on his heels and toes, albeit 
with some weakness and complaints of pain in the right lower 
extremity.  

Moreover, X-ray studies have been negative throughout the 
course of this appeal for any evidence of degenerative joint 
disease in the right knee.  Although diagnosed on VA 
examination in February 1997, degenerative joint disease has 
not been established by X-ray findings, and an evaluation 
under Diagnostic Code 5003 is not, accordingly, for 
application.  

In any case, the range of motion of the right knee is nearly 
full.  When examined by VA in November 1995, the veteran had 
flexion of the right knee to 110 degrees, while full 
extension lacked only 10 degrees.  On VA orthopedic 
examination in February 1997, range of motion of the right 
knee was from zero to 120 degrees.  The measurable range of 
motion in flexion and extension does not, under the rating 
schedule, show compensable limitation.  Under Diagnostic 
Code 5260, a zero percent rating is assigned when flexion of 
the leg is limited to 60 degrees; a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees.  Under 
Diagnostic Code 5261, a zero percent rating is assigned when 
extension of the leg is limited to 5 degrees; a 10 percent 
evaluation is warranted when extension is limited to 
10 degrees.  Such restriction of range of motion of the knee 
joint is not remotely approximated in the right knee in this 
case, according to the examination findings of record.  See 
38 C.F.R. § 4.7.  

A compensable rating under Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 is warranted only where arthritis is established in 
the affected joint by X-ray findings.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Even if such were 
the case, the painful motion contemplated by 38 C.F.R. § 4.59 
has been considered and subsumed in the 10 percent evaluation 
currently assigned.  38 C.F.R. § 4.14.  Similarly, removal of 
semilunar cartilage from the knee joint warrants a 10 percent 
evaluation under Diagnostic Code 5259, but this rating, too, 
is subsumed in the 10 percent evaluation assigned.  Id.  

Nevertheless, the veteran's recent complaints are similar to 
those considered in DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In DeLuca, the Court of Veterans Appeals held that 
in evaluating his service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  However, even if the DeLuca 
factors are considered in this case, it is readily apparent 
from the recent medical evidence that any additional 
resulting degree of restriction of movement of the right knee 
would not equal or more nearly approximate that required for 
a compensable evaluation under either Diagnostic Code 5260 or 
5261, in view of the nearly full range of motion of the right 
knee demonstrated.  

Although the veteran has continued to complain of locking, 
swelling and pain on walking, jogging or weight bearing, the 
fact remains that successive recent clinical examinations 
have not shown any more than slight knee pathology.  The knee 
has been stable, and lateral instability and recurrent 
subluxations have not been demonstrated.  The 10 percent 
evaluation assigned takes into account any functional loss 
now demonstrated on and after November 7, 1995.  The Board is 
of the opinion that the 10 percent evaluation assigned under 
Diagnostic Code 5257 accurately reflects the actual degree of 
functional impairment demonstrated in this case under the 
ordinary conditions of life since the November 7, 1995, 
rating examination.  38 C.F.R. §§ 4.10, 4.40.  Although the 
veteran was scheduled for arthroscopic surgery of the right 
knee in July 1993, and although his right knee prognosis in 
February 1997 was guarded, the evidence of complaints or 
treatment for right knee disability since November 1995 is 
slight or nonexistent.  It bears emphasis that the service-
connected evaluation is based on the severity of the current 
symptomatology and not on the possibility, or even 
probability, of future deterioration or contemplated surgical 
intervention.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (allegations of a future disability are not 
sufficient for an award of compensation).  If the knee 
deteriorates, a reopened claim for increase can then be 
filed.  

The RO in March 1999 addressed the question of whether 
extraschedular consideration was warranted in this case and 
decided that it was not.  The provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) were furnished to the veteran in a 
supplemental statement of the case issued at that time.  An 
extraschedular evaluation is warranted under 38 C.F.R. 
§ 3.321(b)(1) when there is such an exceptional or unusual 
disability picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The veteran has not been frequently 
hospitalized for his right knee condition, nor is it shown 
that the right knee disorder has resulted in marked 
interference with employment.  Rather, the veteran's medical 
and psychiatric problems in recent years, unrelated to the 
right knee, have been far more severe and have been the 
object of medical attention much more so than the veteran's 
right knee.  It is not shown that the service-connected right 
knee disability is so disabling, by itself, to have resulted 
in marked interference with employment.  Based on these 
considerations, the Board finds that the RO did not err in 
refusing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial determination 
of the appropriateness of an extraschedular evaluation.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

The medical evidence of record does not show that the right 
knee scar is poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  38 C.F.R. 
§ 4.118, diagnostic codes 7803, 7804.  For example, when 
examined by VA in November 1995, the right knee showed a 
superficial scar of 5 1/2 inches in length that was 
nonkeloidal.  There has been no showing that the scar itself, 
as distinguished from the knee joint, has been symptomatic in 
recent years such as to warrant a separate compensable 
evaluation under the holding in Esteban v. Brown, 6 Vet. 
App. 259 (1994).  


ORDER

A 20 percent evaluation is granted for right knee disability 
from December 8, 1992, to November 7, 1995, subject to 
controlling regulations governing the payment of monetary 
benefits.  

An increased evaluation for right knee disability from 
November 7, 1995, is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


